Citation Nr: 1747667	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbosacral spondylosis with right radiculopathy.

2. Whether new and material evidence has been submitted to reopen a claim of service connection for compression fractures at T6-T8.

3. Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a heart disability, claimed as open heart surgery.

6. Entitlement to service connection for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978, and from September 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the appeal has since been assumed by the RO in Houston, Texas.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge in his September 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals).  A hearing was scheduled for November 9, 2016, and the Veteran failed to attend that hearing.  On November 21, 2016, he submitted a letter stating that he was unable to attend because his bus was late that morning.  VA determined that good cause had been shown and rescheduled his hearing for April 7, 2017.  He was notified of his rescheduled hearing in a letter dated March 3, 2017, which was not returned to VA as undeliverable.  Notice was also provided to his representative of the rescheduled hearing date.  Thus, the Board is satisfied that ample notice of the rescheduled hearing was provided.  The Veteran again failed to appear for his hearing as scheduled.  On June 8, 2017, the Veteran submitted a new statement indicating that because he works as a truck driver, he did not get the notice in a timely fashion, and also had a death in the family which affected him, thus he was not able to attend, and requested that a third hearing be scheduled.  

If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  A motion for a new hearing date following a failure to appear must be in writing; must be submitted not more than 15 days following the original hearing date and must set forth the reasons for the failure to appear and the reason why a request to postpone was not timely.  38 C.F.R. § 20.702(d) (2016).  In this case, the Veteran has already been afforded two opportunities to testify, and has failed to appear for both.  Both the Veteran and his representative were timely notified of the rescheduled hearing date in April 2017, with more than a month notice.  The Veteran's motion for a new hearing was not submitted until two months after the rescheduled hearing date had been missed, which does not comply with the 15 day time frame to motion for a new hearing for good cause.  Thus, the Board will process the claim as though the hearing request had been withdrawn, per Federal regulations.  


FINDINGS OF FACT

1. The Veteran's claims of service connection for lumbar and thoracic spine disabilities were denied in March 1995, November 2000, and September 2002 rating decisions; he did not file substantive appeals of those decisions, and they became final.

2. The Veteran's claim of service connection for a bilateral knee disability was denied in a September 2002 rating decision; he did not file a substantive appeal of that decision, and it became final.

3. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim of service connection for lumbosacral spondylosis with right radiculopathy.  

4. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim of service connection for thoracic compression fractures at T6-T8.

5. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for a bilateral knee disability.

6. The Veteran did not sustain an in-service incident, illness or injury to which his coronary artery disease may be etiologically linked.

7. The Veteran's coronary artery disease did not manifest within one year of separation from active service.  

8. The Veteran did not sustain an in-service incident, illness or injury to which a left knee disability may be etiologically linked.  

9. The Veteran's right knee disability, diagnosed as a normal knee with mild medial compartment joint space narrowing, and pain secondary to obesity, is less likely than not related to any incident of active service, to include his documented December 1980 complaints of knee pain.  

10. The Veteran does not have a present diagnosis of arthritis of the knees.

11. The Veteran's bilateral hearing loss is more likely than not related to in-service acoustic trauma.  



CONCLUSIONS OF LAW

1. New and material evidence having not been submitted, the claim of service connection for lumbosacral spondylosis is not reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).

2. New and material evidence having not been submitted, the claim of service connection for thoracic compression fractures is not reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104; 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103.

3. New and material evidence having not been submitted, the claim of service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104; 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103.

4. The criteria for service connection of a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection of a heart disability, claimed as open heart surgery, and diagnosed as coronary artery disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

6. The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in February 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, various medical and internet articles provided by the Veteran, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  

The Board observes that the Veteran has not been afforded a VA examination in connection with his service connection claim for a heart disability.  As is discussed in more detail below, the Board finds that the Veteran did not sustain an in-service injury or illness to which his coronary artery disease may be linked.  Thus the duty to provide an examination has not been triggered.  38 C.F.R. 3.159(c)(4)(i).  

Likewise, regarding the claims of service connection for lumbar and thoracic spine disabilities, VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating the new and material evidence claim.

The Board observes that in the Veteran's VA Form 9 he stated that he had submitted a VA Form 4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) regarding sports medicine treatment.  The Board has carefully reviewed the record, and while it did find multiple Form 4142's for other medical providers (mostly VA providers) as well as what appears to be occupational therapy treatment, it found no evidence of such a submission regarding sports medicine.  The VA Form 9 statement did not provide any specific identifying factors regarding such alleged treatment (for example, the name and address of a physician or what disability was allegedly treated).  Thus the Board concludes that VA has met its duty to assist the Veteran in obtaining all reasonably identified medical records.  

Neither the Veteran nor his representative has notified VA of any other outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

In the instant matter, the Veteran seeks to reopen claims of service connection for a bilateral knee disability, lumbosacral spondylosis with right radiculopathy, and thoracic compression fractures at T6-T8.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After a careful review of the evidence of record, the Board finds that the claim for a bilateral knee disability should be reopened, but that the claims for lumbar and thoracic spine disabilities should be not be reopened.

The Veteran's lumbar and thoracic spine disabilities were initially denied in a March 1995 rating decision.  A review of that rating decision reveals that at the time, VA had conceded thoracic and lumbar spine disabilities, but declined to grant service connection because evidence of record did not reveal that the Veteran has sustained an injury during active service to which those disabilities could be etiologically linked.  The Veteran did not appeal that decision, and it became final.  The Veteran has twice previously sought to reopen the claim, with VA declining to reopen based on a lack of new and material evidence in November 2000 and September 2002.  The Veteran did file a Notice of Disagreement with the September 2002 rating decision, and a statement of the case was issued, but he Veteran did not file a substantive appeal, and the issues again became final.  There was also no new and material evidence submitted during this time.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).   This represents the last final denial of these claims.

In support of his claim, the Veteran asserts that he injured his back in a fall during active service.  He also has submitted new medical evidence of lumbar and thoracic spine disabilities.  However, while new, in that this evidence was not of record at the time of the prior denials, it is not material.  Specifically, that the Veteran alleged an in-service spine injury was known at the time of the initial denial, and it was documented in his November VA examination, which was reviewed by VA prior to the initial unappealed denial.  Essentially, the Veteran's assertions of an in-service injury to his back were already considered.  Therefore, absent some new evidence that such an injury actually happened, any such testimony asserting to this is redundant of evidence already in the record, and therefore not material. 

In sum, the Board finds that new and material evidence has not been submitted in connection with the claims of service connection for thoracic compression fractures and lumbosacral spondylosis, and they are not reopened.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Regarding the claim of service connection for a bilateral knee disability, the Veteran was initially denied service connection for that disability in the September 2002 rating decision.  That claim was denied because, although his service treatment records noted a right knee injury during active service, there was no evidence of a present bilateral knee disability, nor any medical nexus to service.  While the Veteran did file a Notice of Disagreement with that claim, he did not file a substantive appeal after the Statement of the Case was issued on September 30, 2002, and it subsequently became final.  

In October 2010, the Veteran submitted a private medical treatment record which indicated moderate to severe arthritis of the knees.  This evidence was not of record at the time of the 2002 denial, and therefore it is new.  It is material because it speaks to a deficient element of service connection in the prior denial, namely a possible diagnosed condition.  At the very least, as discussed below, it triggered the duty to provide a VA examination to confirm a diagnosis.  As such, the claim for service connection of a bilateral knee disability is reopened.  To this limited extent, the appeal is granted.  

Service Connection

The Veteran seeks service connection for a heart disability, claimed as open heart surgery, bilateral hearing loss, and a bilateral knee disability.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including arthritis, organic heart disease, and other organic diseases of the nervous system, to include hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board finds that service connection should be granted for bilateral hearing loss, but not for a heart disability or a bilateral knee disability.

At the outset, the record reflects that the Veteran underwent a triple coronary artery bypass graft, with 2002 VA treatment records referring to a diagnosis of coronary artery disease.  However, that service connection for a heart disability must be denied because there is no evidence of an in-service incident or illness to which the disability may be linked, and no evidence that it manifested within one year of active service.  The Board has carefully reviewed the Veteran's service treatment records and found no evidence of any in-service incident or injury, nor any evidence of a heart disability noted or diagnosed during active service.  The Veteran's separation examination does not list any heart disability or illness.  There is simply no evidence of any in-service incident or illness to which the disability may be linked.  Thus, the claim fails the second criteria for service connection, and must be denied on a direct basis.  

Likewise, the Veteran's treatment records for a heart disability do not show any diagnosis of such a disability prior to 2002, over 20 years after separation from service.  Thus, service connection must also be denied for a heart disability on a presumptive basis.  

Regarding the Veteran's claimed knee disabilities, the Board has reviewed the Veteran's service treatment records and concludes that, while the Veteran did report an incident of right knee pain on December 16, 1980, there is no evidence in the record of any left knee injury or complaints of pain in the left knee.  Therefore, to the extent that the Veteran seeks direct service connection for a left knee disability, it must be denied because the claim fails the second criteria for service connection.  

As discussed above, the Veteran submitted a private medical treatment record which noted joint pain localized in the knees.  An annotation in that record, dated July 29, 2010, indicates non-trauma related bilateral knee pain, and states "moderate to severe arthritis of the knees."  That record does not include testing results, nor does it include any definitive diagnosis.  It is unclear from the record whether this was the complaint from the Veteran, or an actual diagnosis by the physician.  While this record, as discussed above, was sufficient to reopen the claim of service connection, the Board finds it insufficient to document an actual diagnosis of arthritis of the knees, because of its vague nature.  See Stefl v. Nicholson, 21 Vet. App. 120-124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet. App. 18, 22 (2007) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

Because the above record, at least indicated a possible diagnosis of arthritis in the knees, the Veteran was afforded a VA examination in April 2012.  The examiner conducted a thorough examination of the Veteran's knees and concluded that, following physical examination and consideration of X-ray evidence, the Veteran presented with normal knees, and knee pain secondary to obesity.  The examiner specifically stated that in the right knee there were no acute osseous findings or effusions, but did have mild medial compartment joint space narrowing.  

The examiner reviewed the entire medical record, including the Veteran's service treatment records and post-service treatment records in the claims file, and concluded that the Veteran's right knee disability, diagnosed as mild medial compartment joint space narrowing with pain secondary to obesity, was less likely than not incurred in or caused by the claimed in-service injury.  Specifically, the examiner stated that is he did have a knee injury; it was trivial in nature as he did not report it until weeks after, and did not seek treatment of knee pain until many years later.  While he did seek VA treatment for various disabilities over the years, he did not seek VA treatment for his knees until 2010 and had never been given an x-ray until 2012.  X-rays at the time, 32 years post event, and were generally normal, despite his obese status.  

The Board has searched the record and found no evidence to contradict the 2012 VA examiner's conclusion regarding the etiology of a right knee disability.  As such, the Board must also deny that claim.

The Board further observes that, despite the 2010 indication of a possible arthritis diagnosis, the 2012 VA examination ruled out such a diagnosis, and the 2010 record was not created until nearly 30 years after separation from service, therefore, service connection for bilateral arthritis of the knees must be denied on a presumptive basis.

In sum the Board finds that the evidence of record does not support a grant of service connection for a heart disability, nor does it support a grant of service connection for either a right or left knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, regarding the claim of service connection for bilateral hearing loss, the Board observes that an April 2012 VA examination confirms a present diagnosis of bilateral hearing loss.  A review of the Veteran's DD 214 indicates service for 3 years and 4 months as an infantryman, having earned a badge in use of the M16 rifle, a 2nd class badge in use of the M60 machine gun, and marksman badges for use of hand grenade and .45 caliber pistol.  Thus, the Board is satisfied that the Veteran sustained acoustic trauma during active service. 

A review of the Veteran's service treatment records showed that induction testing completed in August 1977 showed the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
20
LEFT
5
5
5
n/a
20

Audiogram testing conducted in December 1980, just prior to separation showed the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
20
LEFT
15
15
15
20
15

The April 2012 VA examiner opined against a causal nexus between the Veteran's present hearing loss and any incident of active service.  Specifically, the examiner stated that comparison of induction and separation exams indicate no significant change in hearing sensitivity and in-service acoustic trauma could not be established.  However, the Board finds this opinion to be less than probative of the claim on appeal because it ignores the fact that VA has conceded in-service acoustic trauma, and also ignores the obvious audiometric threshold shifts at 500, 1000, and 2000 Hertz between entrance and separation, which were clearly documented in his service treatment records.  Further to the extent that the Veteran's hearing loss at separation did not yet meet the statutory definition of hearing loss for VA purposes, the Court of Appeals for Veterans Claims has held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, this opinion is not persuasive in this matter.  

The Board further observes that the Veteran has been granted service-connection for tinnitus, which he has asserted had onset during active service, and has been linked to his in-service acoustic trauma.  

In this case, given the obvious threshold shifts in hearing documented during service, as well as his military occupational specialty as an infantryman, and given the Veteran's complaints of ongoing hearing difficulty since service, as well as the known medical principle that tinnitus and hearing loss usually develop together, the Board will afford the Veteran of the benefit of the doubt and assign service connection for bilateral hearing loss.  


ORDER

The previously denied and final claim of service connection for lumbosacral spondylosis with right radiculopathy is not reopened.

The previously denied and final claim of service connection for thoracic compression fractures at T6-T8 is not reopened.

The previously denied and final claim of service connection for a bilateral knee disability is reopened, to this limited extent, the claim is granted.

The claim of service connection for a bilateral knee disability is denied.

The claim of service connection for a heart disability, claimed as open heart surgery, is denied.

The claim of service connection for bilateral hearing loss is granted.  




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


